DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the claim objections, applicant’s amendments have overcome these objections and they are withdrawn. 
Regarding the 112a written description rejection for the claimed energy source, applicant’s arguments are not persuasive.  Applicant has pointed to portions of their specification that seemingly confirm the examiner’s position.  Specifically, the portions cited make it clear that the energy source is a light/laser source with one mention of the energy source being a high voltage electrode pair providing electrical energy.  The examiner maintains that these two examples of energy types (optical and electrical) are not a representative number of species for the entire genus of EVERY type of energy source.  It is emphasized the claims are broad enough to encompass ANY energy source, e.g. solar, thermal, ultrasound, X-ray, gamma-ray, radio-wave, microwave, cryogenic, nuclear, wind, water, chemical, kinetic, etc, which are simply not supported.  The examiner maintains that 2 explicit examples of energy sources is not a representative number of species to demonstrate that applicant had possession of the entire genus.  Furthermore, it remains unclear HOW the device would operate with these other undisclosed types of energy sources.  Applicant has provided no evidence or arguments to refute this position (explicitly presented in the NF) as to how the device would work with ALL of these other forms of energy.  Therefore, the examiner is maintaining that written description.  Specifically, 2 examples of types of energy source is not a representative number and the specification fails to provide any discussion related to HOW the device would work with all of these other types of energy sources.  Therefore, the rejection is maintained.  Furthermore, applicant’s amendments have created new 112a written description issues; see below. 
Regarding the 112, 2nd rejections, specifically issue 1, applicant’s amendments and related arguments have partially overcome this rejection and therefore they are withdrawn.  Specifically, based on applicant’s amendments, it is now clear that the catheter fluid is NOT required.  However, applicant has failed to respond to the examiners questions/issues regarding the use of both “including” and “comprising”; therefore this portion of the 112, 2nd rejection is being maintained.  The examiner continues to take the position that these two words mean the exact same thing, i.e. are synonyms, but it would be extremely helpful if applicant could confirm this interpretation on the record.  Regarding applicant’s arguments related to functional language, these arguments are moot as applicant has amended the claims to make it clear that a specific structural element is configured to provide a function.   The examiner has never taken the position that claiming functional language is in any way improper.  The issue was that based on the previous claim language, it was unclear if applicant was attempting to claim a method of using a device to perform a function or a device configured/capable of providing a function.  Applicant’s amendments have clarified this matter/issue; therefore applicant’s arguments are moot.  Specifically, the examiner takes the position that a fluid is NOT required and 
Regarding the 112, 2nd rejections, specifically issue 2, applicant’s amendments and related arguments have overcome these rejections and therefore they are withdrawn.  Specifically, applicant’s amendments make it clear that the energy guide is configured to guide energy into the balloon in order to generate plasma bubbles, i.e. this is an intended result/effect of guiding the energy into the balloon.  It is again reiterated that the claims do not explicitly require this effect to occur, instead the claims merely require a guide that is capable/configured to guide energy into a balloon that CAN provide this effect.  As pointed out previously this effect depends on many different factors/parameters (none of which are claimed).  Specifically, this limitation does not limit the energy source or the type of energy provided by the energy source, but merely limits the structure of the energy guide, e.g. optical fiber, so that is capable/configured to guide light which can cause this effect.  Therefore, for examination purposes this limitation merely requires any energy guide/optical fiber that transmits any energy/light, as that is all that is structurally required.  Regarding applicant’s arguments related to functional language, these arguments are moot as applicant has amended the claims to make it clear that a specific structural element is configured to provide a function.
Regarding the 112, 2nd rejections, specifically issue 3, applicant merely argues that it’s not ambiguous and that a POSITA would know what it means.  As pointed out in the NF, the examiner’s specific concern/issue was whether or not this claimed positional relationship is required to be permanent, i.e. always true, or only true in at least one situation, i.e. a moveable energy guide that is capable of being positioned within the balloon, as it specifically relates to infringement.  Applicant’s arguments provide no further clarification on the issue and therefore the rejection is maintained.  The examiner takes the position that as long as the energy guide is capable of being positioned within the balloon (in at least one instance) then the claim language is met.  In terms of advancing prosecution, it would be extremely helpful if applicant could confirm this interpretation. 
Regarding the 112, 2nd rejections, specifically issue 4, while applicant’s amendments, e.g. “configured to” and “such that”, help clarify that this is a functional limitation of the energy manifold, it remains unclear what is structurally required in order to meet this limitation.  Specifically, the manifold body and apertures have already been recited in the claims, based on the portions of applicant’s specification cited by applicant it appears as if the apertures are inherently responsible for the claimed result/effect, as no additional structure is disclosed.  Furthermore, the portions of the specification cited by applicant merely restate the claim language that the manifold is configured to provide the result, but this seemingly provides no clarity as to what is structurally required; See MPEP 2173.05(g).  Furthermore, applicant’s amendments create additional 112, 2nd issues, see 112, 2nd rejections below. For examination purposes, the examiner contends that a tubular body having side apertures which surrounds the distal end of an energy guide/optical fiber inherently provides the claimed results.  Regarding claim 2, the examiner contends that the same issues exist and therefore the rejection is maintained.
Regarding the 112, 2nd rejections, specifically claim 6, applicant’s amendments and related arguments have overcome this rejection and it is hereby withdrawn. 
Regarding the 112, 2nd rejections, specifically claim 11, applicant’s arguments are considered persuasive and this rejection is overcome/withdrawn. 
Regarding the 103 rejection of Miyagawa, applicant’s arguments are not persuasive.  Applicant has decided to focus their claim language and arguments on functional language, specifically intended results/effects, i.e. generating and directing a plasma bubble, instead of any particular structure.  The examiner maintains that the structure taught by Miyagawa is the same structure disclosed by applicant that provides the claimed result, an energy source (laser), an energy guide (optical fiber) and an energy manifold (tubular body with side apertures attached to/surrounding the distal end of the energy guide).  Applicant is reminded that intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   Applicant focuses their arguments on the claimed function/intended effect, instead of the structure of the prior art and how it CAN’T provide the function.  Again, merely pointing out that Miyagawa doesn’t disclose the claimed function/intended effect is not sufficient in overcoming this rejection.  
Regarding Miyagawa, applicant argues “thus, as illustrated and described, the laser light 42 is not directed through the openings 30, 31 formed into the in-side tube 27. As such, Miyagawa does not disclose the in-side tube 27 (i.e. the energy manifold) being configured to direct energy from the plasma bubble such that the energy from the plasma bubble only escapes out of the body chamber through the openings 30,31 (i.e. the at least one manifold aperture), away from the energy guide, and outward toward the balloon wall that is substantially adjacent to the vascular lesion. Rather, the laser light 42 is configured to transmit through the structure of the in-side tube 27 and the balloon 21 into the renal artery 40.”.  First this is not commensurate in scope with the claims, as neither the claims nor applicant’s disclosure requires light to be directed through the openings.  For clarity, what is claimed and disclosed is that during operation, the light interacts with fluid within the manifold, this interaction generates a plasma bubble and then the resulting bubble travels through the opening/aperture within the manifold into the surrounding balloon and eventually tissue; nowhere is it ever required/recited that the light is directed through the openings.  Whether or not the laser is directed through the apertures is patentably immaterial to the claimed invention.  The examiner contends that since no specific energy source is claimed, nor is a fluid, this generation of a plasma bubble is all intended use, as it is completely dependent/contingent on hypothetical/unclaimed features (a fluid and specific energy parameters).  The examiner contends that the structure taught by Miyagawa is capable of generating a plasma bubble within the manifold and when this bubble is generated it will only escape through the apertures, in the same manner that applicant’s device inherently functions.  It is emphasized that applicant 1. Does not have possession of this feature (as detailed in the 112a rejection below) and 2 it is unclear what structural elements/configurations are required (see 112, 2nd rejection below).  Based on these issues, the examiner continues to maintain that same structure will inherently provide the same intended result/effect. Therefore, the examiner is substantially maintaining the 102 rejection to Miyagawa with updated claim mapping to reflect the amendments. 
Regarding claim 31, it is emphasized that the current claim language of this new claim is extremely similar to what was previously recited in original claim 1.  It is noted that applicant has provided no arguments related to this claim.  It is emphasized that 37 CFR 1.111b requires that applicant specifically point out how the language of the claims patentably distinguishes them from the references, which applicant has failed to do.  Therefore, the examiner maintains that Miyagawa anticipates this new claim, see 102 below. 
Regarding Cioanta, the examiner contends that applicant has misinterpreted what is shown/described in Fig. 54A.  Specifically, the limitation in question is “wherein the energy manifold is configured to direct energy from the plasma bubble such that the energy from the plasma bubble only escapes out of the body chamber through the at least one manifold aperture, away from the energy guide, and outward toward the balloon wall that is substantially adjacent to the vascular lesion”.  However, the voltage discharge (546) and radial waves (474) shown/disclosed by Cioanta are not equivalent to the plasma bubble or the energy of the plasma bubble, as recited in the claims.  Par 0526 makes it clear that the radial waves 474 CAN cause a cavitation/plasma bubble, but are NOT a plasma bubble themselves.   Therefore, applicant pointing to Fig. 54A showing some of the radial waves 474 going through the manifold is not sufficient to overcome the rejection, as neither of these things (546 or 474) are the plasma bubble.  Furthermore, applicant’s specification and claims are completely silent as to how applicant’s invention provides this claimed effect such that “the energy from the plasma bubble only escapes out of the body chamber through the at least one manifold aperture”.  Seemingly, applicant’s device would function in the same manner as Cioanta, i.e. radial waves would be transmitted through the manifold wall/body, as it’s unclear what structurally precludes/prevents this from happening in applicant’s device.  Therefore, the only reasonable interpretation is that the manifold structure (tube with apertures) inherently allows this intended effect/result to occur.  Based on this, the examiner maintains that Cioanta discloses all of the necessary structure to be capable of providing the intended effect/result.  Therefore, the examiner is substantially maintaining the 102 rejection to Cioanta with updated claim mapping to reflect the amendments.  Furthermore, based on applicant’s amendments, the examiner is adding an additional/alternative rejection based on a new interpretation/embodiment disclosed by Cioanta; see 102 rejection below. 
It is emphasized that new claim 31 does not require that energy from the plasma bubble “only” escapes through the apertures and applicant has provided zero remarks/arguments related to how/why Cioanta fails to teach the claimed limitations.  Based on applicant’s arguments, it seems as if applicant believes that the distinction between Cioanta and applicant’s invention is the energy from the plasma bubble only escaping from the apertures, but this language does not appear in claim 31.  Applicant is reminded that they are required to specifically point out how the language of the claims patentably distinguishes them from the references, as required by 37 CFR 1.111b.  See new 103 rejection below. 
It is noted that most of applicant arguments are related to merely copying/pasting the claims, copying/pasting the rejection, copying/pasting portions of the prior art and/or copying/pasting MPEP sections. However, in this 25 page response there is actually very little explanation/argument specifically from applicant that particularly points out the errors with the examiner’s position/interpretation or particularly points out the distinctions between the claimed structure and the prior art’s disclosed structure, as required by 37 CFR 1.111b. 
	Applicant should review MPEP 2114 regarding inherency of functional limitations.  Specifically, “If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on"”.  Furthermore, “’[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”.  The examiner highly recommends applicant focus their claims on the particular distinguishing structure that provides the claimed effect, e.g. design, dimensions, materials, etc., instead of focusing on the inherent result/effects themselves. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 11, 12, 14-16, 25 and 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claims 1 and 31] The claimed “energy source” is not supported, as it is much broader than what is supported; See MPEP 2163 regarding genus and species.  It is clear that the claimed energy source is a genus that encompasses many different types of energy, however the specification only provides written description support for light/laser energy and high voltage electrical energy supplied by electrodes, which are 2 specific species (optical and electrical energy).  It is noted that the breadth of the claimed energy source encompasses many different types of energy, e.g. solar, thermal, ultrasound, X-ray, gamma-ray, radio-wave, microwave, cryogenic, nuclear, wind, water, chemical, kinetic, etc. There is simply no details/description/examples as to HOW the claimed device would work with any other type of energy source (other than laser/light).  For example, how would the device work with ALL of these other types of energy sources?  Therefore, the breadth of the claimed “energy source” is not sufficiently supported. 
It is noted that dependent claims 29, 30 and 32 which specifically recite that the energy source is a light source or laser source, obviate this rejection.  Therefore, if these dependent claims were incorporated into the independent claim, this particular written description rejection would be withdrawn. 
[Claim 1] The limitation “wherein the energy manifold is configured to direct energy from the plasma bubble such that the energy from the plasma bubble only escapes out of the body chamber through the at least one manifold aperture, away from the energy guide, and outward toward the balloon wall that is substantially adjacent to the vascular lesion” is not sufficiently supported.  The only mention of “escape” in applicant’s specification is a single sentence which states “Thus, the expanding bubble 134 is directed through the body chamber 266, and is allowed to escape selectively as it passes by and/or through the manifold apertures 262 that are formed into and extend through the manifold body 260.”  First and foremost, this discussion is related solely to the bubble itself and has nothing to do with the energy from the bubble.  Seemingly the energy from the plasma bubble and the plasma bubble itself are different things. Furthermore, there is no discussion related to ONLY escaping through the aperture.  Lastly, while this sentence may discuss a desired result it never once explains HOW this result is achieved.  Does the manifold require a specific design, e.g. dimensions, material, etc., in order to provide this function?  Since the specification is silent as to how this result is achieved, the examiner contends that it fails the written description requirement.  MPEP 2163 states a “claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved”.  For examination purposes, the examiner maintains that the this is an inherent result of the disclosed structure of the manifold, i.e. tubular body with side aperture(s) connected/coupled to the distal end of an energy guide. 

Claims 1-3, 5-7, 11, 12, 14-16, 25 and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
[Claim 1] The limitation “wherein the energy manifold is configured to direct energy from the plasma bubble such that the energy from the plasma bubble only escapes out of the body chamber through the at least one manifold aperture, away from the energy guide, and outward toward the balloon wall that is substantially adjacent to the vascular lesion” is not enabled.  Specifically, the breadth of this claim requires that no energy (of any form/type) escapes through the body/wall of the energy manifold, only through its apertures.  First and foremost, the specification provides no discussion or working examples of how this effect is achieved (see written description above). Furthermore, since no other prior art references seem to teach/recognize such an effect, the prior art and the knowledge of a POSITA is extremely limited in how such an effect can be achieved.  In addition, this seemingly defies the laws of physics, as there are lots of types of energy and it’s unclear how literally none/no energy would escape through the wall of the energy manifold. Lastly, even if this effect is possible, based on the complete lack of discussion within the prior art and the specification itself, it would required undue experimentation to find any/all the ways this effect can be achieved, as there are so many factors that must be considered, e.g. type of energy (solar, thermal, ultrasound, X-ray, gamma-ray, radio-wave, microwave, cryogenic, nuclear, wind, water, chemical, kinetic), material/design of the manifold (type of material, thickness of the wall/body, number of apertures, diameter of apertures, spacing of apertures, properties of the wall/body material in relation to the specific energy, e.g. absorption, reflection, etc.).  Seemingly, there are so many factors to consider to make/use the device, in order to find every way in which the device can achieve the claimed effect, it would require undue experimentation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-7, 11, 12, 14-16, 25 and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 1 and 31] The limitation “the catheter system including a catheter fluid, the catheter system comprising:…” is indefinite. First, applicant’s use of both “including” and “comprising” creates confusion as to where the preamble stops and the body of the claim begins.  It is well understood and accepted that “including” and “comprising” are both transitional phrases that mean the same thing; MPEP 2111.03.  Therefore, when applicant decides to use both interchangeably this creates indefiniteness issues. First, does applicant believe they mean different things?  By using both, it seems to imply that they mean different things, otherwise applicant would just use the same one throughout the claims.  Second, because both are being used as transitional phrases it’s unclear where the body of the claim actually begins. Does the body of the claim start after “including” or “comprising”?
The limitation “wherein the guide distal end and the energy manifold are positioned within the balloon interior” is indefinite. Specifically, it’s unclear if this always has to be true, i.e. a permanent configuration, or merely there has to exist a situation where this can be true, i.e. capable of being positioned in the claimed manner.  From an infringement stand point, it’s unclear if infringement occurs only when they are positioned in the claimed manner or if infringement would occur when a device is made that is capable of being positioned in the claimed manner; the issue is similar to what is discussed MPEP 2173.05(p) regarding product and process of using in the same claim. 
[Claim 1] The limitation “wherein the energy manifold is configured to direct energy from the plasma bubble such that the energy from the plasma bubble only escapes out of the body chamber through the at least one manifold aperture, away from the energy guide, and outward toward the balloon wall that is substantially adjacent to the vascular lesion” is indefinite as it is unclear what is structurally required to meet this limitation.  As noted above, there is literally no discussion in applicant’s specification related to HOW this effect is achieved, therefore it is unclear what is structurally required in order to meet this limitation.  MPEP 2173.05g states “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim’ and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear”.  Second, the structure of the manifold has already been previously recited, so it’s unclear how this serves to further limit the structure of the manifold.  Does this require additional structural elements or additional structural configuration of the manifold in order to perform these functions or is this merely an inherent result or intended use of the previously defined manifold structure?  For examination purposes, the examiner contends that this is merely intended use of the manifold, specifically an inherent result/effect, and if the prior art teaches the previously recited structural elements, e.g. body chamber and apertures of the manifold, then it meets the claim.  
Applicant is reminded that “apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” MPEP 2114. “A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim” MPEP 707
[Claim 2] The limitation “the energy manifold is configured to direct energy from the plasma bubble out of the body chamber through each of the plurality of manifold apertures and toward the vascular lesion” is indefinite as it’s unclear what is structurally required in order to meet this functional limitation; MPEP 2173.05(g).  Does the previous recited plurality of apertures inherently provide this result/effect or is additional structure required?
[Claim 25] This claim recites “wherein the catheter fluid includes one of a wetting agent and a surfactant”, which seemingly requires, i.e. positively recites a specific type of fluid.  However, the independent claim makes it clear that the catheter system is merely configured to include a catheter fluid.  Therefore, it’s unclear if this claim is intended to further limit the functional language, i.e. a catheter system configured to include this specific fluid, or if the intent is to positively require/recite this specific fluid.  For examination purposes, the examiner contends that this is merely related to functional language of the catheters ability to hold a fluid, i.e. does not specifically require the claimed fluids, and any/all catheters are structurally configured to hold any/all types of fluids. 

Miyagawa Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 12, 14-16, 25 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/056662 to Miyagawa* 
*It is noted that while the WIPO is being used for the actual rejection, the application US 2020/0289202 is being used for translation/citations purposes in the explanation of the rejection, below. 
[Claims 1, 7 and 29-30] Miyagawa discloses a catheter system (10, Figs. 1-3) for treating a vascular lesion within or adjacent to a blood vessel within a body of a patient (e.g. renal artery 40, Fig. 3), the catheter system being configured to include a catheter fluid (abstract), the catheter system comprising: 
an energy source that is configured to generate energy (laser light generating unit 12; Par 0085); 
a balloon (21) including a balloon wall that defines a balloon interior (clearly seen in Fig. 2-3), the balloon being configured to retain the catheter fluid within the balloon interior, the balloon being selectively inflatable with the catheter fluid to expand to an inflated state, wherein when the balloon is in the inflated state the balloon wall is configured to be positioned substantially adjacent to the vascular lesion (at least Par 0075; Fig. 3 shows the balloon expanded and positioned adjacent to the renal artery 40); 
an energy guide (optical fiber 29) including a guide distal end (distal end surface 32) that is configured to be selectively positioned near the vascular lesion (“the optical fiber 29 is rotated and slid by a driving force given from the drive mechanism 14 to the proximal end side of the optical fiber 29” Par 0083, making it clear that the position of the optical fiber can be adjusted and therefore located near any desired target), the energy guide being configured to receive energy from the energy source (“a laser light generating unit 12 emitting laser light to the optical fiber 29” Abstract) and guide the energy from the energy source into the balloon interior in order to generate a plasma bubble within the catheter fluid (intended effect; the optical fiber is structurally capable of providing this effect depending on the type of fluid and laser parameters chosen. Specifically, the optical fiber disclosed by Miyagawa is the same exact structure/optical fiber disclosed by applicant that provides this function, therefore the optical fiber taught by Miyagawa has all the necessary structure to be inherently capable of providing this effect; MPEP 2114); and 
an energy manifold (in-side tube 27) that is coupled to the energy guide near the guide distal end (the optical fiber 29, specifically the distal end 32, is coupled to the tube 27 via fluid 51; Fig. 3), the energy manifold including (i) a manifold body that defines a body chamber (cylindrical body of tube 27), the body chamber being configured to retain at least some of the catheter fluid (51; Par 0093), and (ii) at least one manifold aperture (openings 30 and 31) that extends through the manifold body; 
wherein the guide distal end and the energy manifold are positioned within the balloon interior (Figs. 2 and 3); and 
wherein the energy manifold is configured to direct energy from the plasma bubble such that the energy from the plasma bubble only escapes out of the body chamber through the at least one manifold aperture, away from the energy guide, and outward toward the balloon wall that is substantially adjacent to the vascular lesion (intended use/functional language; the in-side tube 27 is structurally equivalent to applicant’s energy manifold 429, Fig. 4 and therefore is inherently capable of providing the exact same result when used in the proper conditions; see 112, 2nd above and MPEP 2114).
[Claim 2] Miyagawa discloses wherein the energy manifold includes a plurality of manifold apertures (openings 30 and 31) that extend through the manifold body; and wherein the energy manifold is configured to direct energy from the plasma bubble out of the body chamber through each of the plurality of manifold apertures and toward the vascular lesion (the tube 27 includes all of the necessary structural elements and structural configurations to inherently meet this desired function).
[Claim 3] Miyagawa discloses wherein the plurality of manifold apertures are positioned in a radial pattern around a perimeter of the manifold body (“The openings 30 and 31 are disposed at positions different in the circumferential direction with respect to the axial direction 101” Par 0079; this is considered a radial pattern)
[Claim 5] Miyagawa discloses wherein the plurality of manifold apertures are positioned along a length of the manifold body (as seen in Figs. 2-3, openings 30 and 31 are located at different positions along the longitudinal axis of tube 27)
[Claim 6] Miyagawa discloses wherein the energy guide is configured to guide the energy from the energy source into the balloon interior in order to generate one or more pressure waves within the catheter fluid that impart a force upon the vascular lesion (the optical fiber disclosed by Miyagawa is the same exact structure/optical fiber disclosed by applicant that provides this function, therefore the optical fiber taught by Miyagawa has all the necessary structure to be inherently capable of providing this effect; MPEP 2114) 
[Claim 12] Miyagawa discloses wherein the manifold body is substantially cylindrical tube-shaped and defines a substantially cylindrical-shaped body chamber. (tube 27)
[Claim 14] Miyagawa discloses comprising a guide end protector (reflector 33) that is coupled to the guide distal end, the guide end protector being configured to protect the guide distal end from energy from the plasma bubble that is generated in the body chamber (the reflector includes the necessary structure to perform the claimed protection)
[Claim 15] Miyagawa discloses wherein the energy manifold further includes an energy diverter (e.g. reflectors 33, 83, 136, 191, Fig. 1-9, diffuser 233, Fig. 12 or distal tip 25) that diverts energy from the plasma bubble that is generated in the body chamber toward the at least one manifold aperture (these structural elements by definition divert energy, therefore they are inherently capable of providing the claimed effect)
[Claim 16] Miyagawa discloses wherein the manifold body includes a manifold distal end, and wherein the energy diverter is positioned adjacent to the manifold distal end.  As seen in Figs. 2-3, distal tip is located at the distal end of the manifold (tube 27). Furthermore, since reflectors 33, 83, 136, 191 and diffuser 233 are movable (arrows 53 and 153; Par 0095) with respect to the energy manifold, i.e. within tube 27, these energy diverters are at least capable of being positioned adjacent to the manifold distal end. 
[Claim 25] Based on the 112, 2nd rejection (discussed above), the examiner contends that Miyagawa is configured to include the claimed fluid.  If applicant disagrees with this interpretation; see 103 below. 
[Claim 31 and 32] Miyagawa discloses a catheter system (10, Figs. 1-3) for treating a vascular lesion within or adjacent to a blood vessel within a body of a patient (e.g. renal artery 40, Fig. 3), the catheter system being configured to include a catheter fluid (abstract), the catheter system comprising: 
an energy source that is configured to generate energy (laser light generating unit 12; Par 0085); 
a catheter shaft (shaft 22, Figs. 1-3; also shown as shaft 72, 122, 172 and 222 in different embodiments/Figures);
a balloon (21) that is coupled to the catheter shaft (“the ablation device 11 has a shaft 22 provided with a balloon 21 on the distal end side thereof” Par 0072, Figs. 1-3), the balloon including a balloon wall that defines a balloon interior (clearly seen in Fig. 2-3), the balloon being configured to retain the catheter fluid within the balloon interior, the balloon being selectively inflatable with the catheter fluid to expand to an inflated state, wherein when the balloon is in the inflated state the balloon wall is configured to be positioned substantially adjacent to the vascular lesion (at least Par 0075; Fig. 3 shows the balloon expanded and positioned adjacent to the renal artery 40); 
an energy guide (optical fiber 29) including a guide distal end (distal end surface 32) that is configured to be selectively positioned near the vascular lesion (“the optical fiber 29 is rotated and slid by a driving force given from the drive mechanism 14 to the proximal end side of the optical fiber 29” Par 0083, making it clear that the position of the optical fiber can be adjusted and therefore located near any desired target), the energy guide being configured to receive energy from the energy source (“a laser light generating unit 12 emitting laser light to the optical fiber 29” Abstract) and guide the energy from the energy source into the balloon interior in order to generate a plasma bubble within the catheter fluid (intended effect; the optical fiber is structurally capable of providing this effect depending on the type of fluid and laser parameters chosen. Specifically, the optical fiber disclosed by Miyagawa is the same exact structure/optical fiber disclosed by applicant that provides this function, therefore the optical fiber taught by Miyagawa has all the necessary structure to be inherently capable of providing this effect; MPEP 2114); and 
an energy manifold (in-side tube 27) that is spaced apart from the catheter shaft (best seen in Figs. 2-3, the manifold 27 is spaced apart from the catheter shaft 22, i.e. not touching; this is the exact same structural arrangement disclosed by applicant.  Specifically, applicant’s catheter shaft 202/210 is spaced apart from manifold 229; Fig. 2 of applicant’s specification) and that is coupled to the energy guide near the guide distal end (the optical fiber 29, specifically the distal end 32, is coupled to the tube 27 via fluid 51; Fig. 3), the energy manifold including (i) a manifold body that defines a body chamber (cylindrical body of tube 27), the body chamber being configured to retain at least some of the catheter fluid (51; Par 0093), and (ii) a manifold aperture (openings 30 and 31) that extends through the manifold body; 
wherein the guide distal end and the energy manifold are positioned within the balloon interior (Figs. 2 and 3); and 
wherein the energy manifold is configured to direct energy from the plasma bubble out of the body chamber through the at least one manifold aperture, away from the energy guide, and outward toward the balloon wall that is substantially adjacent to the vascular lesion (intended use/functional language; the in-side tube 27 is structurally equivalent to applicant’s energy manifold 429, Fig. 4 and therefore is inherently capable of providing the exact same result when used in the proper conditions; see 112, 2nd above and MPEP 2114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa as applied to claim 1 above, and further in view of US 2002/0183729 to Farr.
If the specific fluid is positively recited/required by the claims, then Miyagawa fails to explicitly teach a surfactant or wetting agent.  However, in the same field of endeavor, Farr teaches that it is known to include a wetting agent (Par 0091) into the balloon catheter fluid (Pars 0077, 0079 and 0089-91).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Miyagawa to include a surfactant, as this is a known additive to similar solutions in similar devices. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa as applied to claim 1 above, and further in view of US 2011/0263921 to Vrba
Miyagawa fails to explicitly teach a drug eluting balloon.  However, in the same field of endeavor, Vrba discloses that drug eluting balloons are commonly used in similar devices/applications (Pars 0119-120).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Miyagawa to include a drug-eluting balloon to provide the additional benefit of facilitating delivery of a neurotoxin or venom to the renal artery to disrupt or terminate renal sympathetic nerve activity. 

Cioanta Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 11, 12, 15, 16, 25, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0022294 to Cioanta et al.
[Claims 1, 7, 29 and 30] Cioanta discloses a catheter system (the embodiment shown Fig. 54A OR the embodiment shown in Fig. 55B) for treating a vascular lesion within or adjacent to a blood vessel within a body of a patient (intended use; Par 0367), the catheter system being configured to include a catheter fluid (“filled with degassed water or saline solution or saline solution/contrast mixture” Par 0536), the catheter system comprising: 
an energy source that is configured to generate energy (the “+” shown coupled to electrode 544 clearly denotes a positive electrical energy source in Fig 54A; OR laser fiber 555 in Fig. 55B which inherently includes, i.e. is connected to a laser/light energy source); 
a balloon (541) including a balloon wall that defines a balloon interior (“enclosure” Par 0536), the balloon being configured to retain the catheter fluid within the balloon interior, the balloon being selectively inflatable with the catheter fluid to expand to an inflated state, wherein when the balloon is in the inflated state the balloon wall is configured to be positioned substantially adjacent to the vascular lesion (Pars 0536 and 539; Fig. 54A); 
an energy guide (electrode 544 or optical fiber 555) including a guide distal end (tip/end near voltage/laser discharge 546/547) that is configured to be selectively positioned near the vascular lesion (clearly the discharge 546/547 and therefore the distal end of the electrode/fiber is located near the target of the treatment), the energy guide being configured to receive energy from the energy source (inherently how an electrode/laser must work) and guide the energy from the energy source into the balloon interior in order to generate a plasma bubble within the catheter fluid (regarding Fig. 54A, see Par 526 and “radial shockwaves” in Par 0536; regarding Fig. 55B, see Par 0539; Furthermore, this is in an intended effect which the energy guide of Cioanta is inherently capable of achieving); and 
an energy manifold (catheter 340) that is coupled to the energy guide near the guide distal end (distal end of catheter that forms chamber where voltage discharge 546 occurs), the energy manifold including (i) a manifold body that defines a body chamber (space where discharge 546/547 occurs), the body chamber being configured to retain at least some of the catheter fluid (Regarding Fig. 54A, “the IN lumen 365 and OUT lumen 366 are used to fill in the space with degassed water or saline solution or saline solution/contrast mixture, at required pressure and volume.” Par 0536; Regarding Fig. 55B, see Pars 0539-540), and (ii) at least one manifold aperture (Fig. 54A, OUT hole 547; Fig. 55B shows at the very least a transparent window, interpreted as an aperture, i.e. the non-shaded portion of catheter 340 where the radial waves escape through) that extends through the manifold body; 
wherein the guide distal end and the energy manifold are positioned within the balloon interior (541, Figs. 54A and 55B); and 
wherein the energy manifold is configured to direct energy from the plasma bubble such that the energy from the plasma bubble only escapes out of the body chamber through the at least one manifold aperture, away from the energy guide, and outward toward the balloon wall that is substantially adjacent to the vascular lesion (intended use/functional language; distal end of catheter 340, specifically forming a chamber with an aperture, is structurally equivalent to applicant’s energy manifold 429, Fig. 4 and therefore is inherently capable of providing the exact same result when used in the proper conditions; see 112, 2nd above and MPEP 2114.  Furthermore, Fig. 55B explicitly shows the energy (radial waves 474) only escaping through the apertures. 
[Claim 6] Cioanta discloses the same exact energy guides as applicant, e.g. optical fiber, therefore the examiner takes the position that the same structure is inherently capable of providing the same function/effect; MPEP 2114. 
[Claim 11] Similar to how applicant’s energy guide is secured to the energy manifold, Cioanta discloses an energy guide that is seemingly fixed in a position/location such that the distal end of the energy guide resides within the chamber of the energy manifold.  Therefore, the examiner considers these two elements to be secured to one another via intermediary elements.  If applicant disagrees see 103 rejection below. 
[Claim 12] The examiner considers the catheter (340) to be substantially cylindrical tube-shaped defining a substantially cylindrical tube-shaped body
[Claims 15 and 16] The examiner considers the sphere electrode (542, Fig. 54A) and/or the tip (90, Figs. 54A and 55B) to be energy diverters positioned adjacent to the distal end of the energy manifold. 
[Claim 25] The catheter taught by Cioanta is inherently capable of including/holding/retaining any fluid, including a wetting agent and/or surfactant

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cioanta.
[Claims 2, 3 and 5] Cioanta seemingly only discloses a single aperture, however the addition of more apertures is considered an obvious design choice, and would have been obvious to a POSITA; MPEP 2144.04.  Similarly, the location/position of these additional apertures is considered an obvious design/engineering choice which would have been obvious to a POSITA; MPEP 2144.04.  Seemingly, once an additional aperture is made to create two apertures in the manifold body, these two apertures inherently have a radial pattern and are positioned along a length of the manifold body. 
[Claims 29 and 30] Regarding the embodiment shown in Fig. 54A, this clearly teaches an electrode as the energy source and therefore fails to explicitly disclose a laser.  However, throughout the disclosure and specifically in Fig. 55B, it is clear that the energy source can be a laser, i.e. light source (at least Pars 0400, 0464-465, etc.).  Therefore, it would be obvious to substitute the electrode for a laser as this is a simple substitution of one known energy source for another to obtain predictable results, i.e. generate shockwaves. 
[Claims 31 and 32] The only difference between claim 1 and 31 is the catheter shaft coupled to the balloon and an energy manifold that is spaced apart from the catheter shaft.  Cioanta clearly shows a catheter (340) coupled to the balloon (541), but fails to show that the catheter shaft is spaced apart from the manifold (as the manifold is formed via the walls of the catheter).  The examiner contends that this is merely an obvious separation/duplication of parts with no unexpected result or criticality; MPEP 2144.04.  Therefore, it would have been obvious to include an additional/separate catheter/tube that forms the energy manifold, instead of the catheter/tube that is connected to the balloon. If applicant disagrees with this rationale, see alternative 103 below.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cioanta as applied to claim 1 above, and further in view of US 2018/0042677 to Yu.
 [Claim 11] As discussed above, while Cioanta seemingly shows the distal end of the energy guide secured to the energy manifold, the reference is technically silent as to this connection.  First the examiner considers such a modification an obvious design choice of making integral; MPEP 2144.04.  To further support this position, in the same field of endeavor, Yu discloses a tubular member (222 or 322, Figs 2 or 3; equivalent/similar to applicant’s energy manifold) secured (via epoxy 231) to the distal tip of an energy guide (212/312).  Therefore, it is clear that such a structural configuration/attachment is known in the same field of endeavor and would therefore be obvious to modify Cioanta with the specific structural configuration/attachment taught by Yu as a known way to provide protection to the distal end of the energy guide (abstract of Yu)

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cioanta as applied to claim 1 above, and further in view of Miyagawa.
As discussed above, in relation to claims 31-32, the examiner contends that a separate tube/catheter for the energy manifold is an obvious design choice.  In fact, this is a common design for similar balloon catheter devices.  Specifically, Miyagawa (Figs. 1-3) discloses a catheter shaft (22) coupled to a balloon (21; Par 0072) and a separate energy manifold/tube (27) inside and spaced apart from the catheter shaft (22).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Cioanta to include an additional/separate tube/catheter to form the energy manifold, as taught by Miyagawa, as this is a commonly known and used design in similar balloon catheters. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792